FILED
                            NOT FOR PUBLICATION                                MAR 14 2011

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-30017

              Plaintiff - Appellee,              D.C. No. 3:09-cr-00048-RRB-1

       v.
                                                 MEMORANDUM*
RAMON HUESO,

              Defendant - Appellant.

                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                              Submitted March 8, 2011
                                Seattle, Washington

Before: McKEOWN, FISHER and GOULD, Circuit Judges.

      The evidence at trial was sufficient to support a reasonable jury’s conclusion

that Hueso agreed to participate in the conspiracy. Hueso not only repeatedly

fronted drugs knowing that he would be paid only if they were resold, but also

participated in and structured the final transaction. See United States v. Mincoff,

574 F.3d 1186, 1192 (9th Cir. 2009). Venue was proper because an overt act of the


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
conspiracy – drug sales – occurred in Alaska. United States v. Corona, 34 F.3d

876, 879 (9th Cir. 1994).

         The district court did not clearly err by finding Hueso was a “leader” within

the scope of U.S.S.G. § 3B1.1(c) for purposes of applying a two-level

enhancement. Evidence reasonably showed he exercised decisionmaking authority

and directed his co-conspirator’s participation in and the terms of the final

transaction. See United States v. Maldonado, 215 F.3d 1046, 1050-51 (9th Cir.

2000); United States v. Varela, 993 F.2d 686, 691 (9th Cir. 1993).

         The government’s information pursuant to 21 U.S.C. § 851 was sufficient to

give Hueso clear notice of the crime the government intended to use as the basis

for its request for an enhanced sentence, despite the information’s errors and

omissions. See United States v. Severino, 316 F.3d 939, 943 (9th Cir. 2003) (en

banc).

         AFFIRMED.




                                            2